      Case 2:12-cr-00198-MCE Document 1446 Filed 09/17/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 6
 7   Attorneys for Defendant
     NICKOLAS PERRY
 8
 9                              IN THE UNITED STATES DISTRICT COURT

10                            FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         )   Case No. 2:12-cr-198-MCE-25
12                                                      )
                       Plaintiff,                       )   STIPULATION AND ORDER TO
13
                                                        )   CONTINUE DISPOSITIONAL HEARING
14    vs.                                               )
                                                        )   Date: September 24, 2020
15    NICKOLAS PERRY,                                   )   Time: 10:00 a.m.
                                                        )   Judge: Hon. Morrison C. England, Jr.
16                     Defendant.                       )
                                                        )
17
                                                        )
18
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
19
     Attorney, through Roger Yang, Assistant United States Attorney, counsel for Plaintiff, and
20
     Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
21
     for Nickolas Perry, that the dispositional hearing scheduled for September 24, 2020 may be
22
     vacated and continued to November 12, 2020 at 10:00 a.m.
23
             Due to unavailability of defense counsel, this continuance is requested. Mr. Perry
24
     completed a state sentence for the offense to which he admitted in this violation proceeding. He
25
     is currently being supervised by Sonoma County Probation on a continuous alcohol monitoring
26
     ankle bracelet. He is working at a local café. Defense counsel also requests additional time to
27
     ///
28

      Stipulation and Order to Continue Dispositional        -1-         United States v. Perry, 2:12-cr-198-MCE-25
      Hearing
     Case 2:12-cr-00198-MCE Document 1446 Filed 09/17/20 Page 2 of 3


 1   collect documents relevant to sentencing and to review with Mr. Perry the dispositional

 2   memorandum, which defense counsel recently discovered.

 3           Due to the Court’s General Order 618, the courthouse is currently, indefinitely closed to

 4   the public and district judges have not resumed conducting in-person sentencing hearings. Given

 5   the current state of the court closure, the parties request to continue this matter in the hopes that

 6   the court may resume in-person hearings by the requested date. Since this case is a supervised

 7   release violation proceeding, there is no Speedy Trial Act concern with the requested

 8   continuance.

 9
                                                        Respectfully submitted,
10
                                                        HEATHER E. WILLIAMS
11                                                      Federal Defender

12   Date: September 16, 2020                           /s/ Jerome Price
                                                        JEROME PRICE
13                                                      Assistant Federal Defender
                                                        Attorneys for Defendant
14                                                      NICKOLAS PERRY

15
     Date: September 16, 2020                           McGREGOR W. SCOTT
16                                                      United States Attorney
17                                                      /s/ Roger Yang____________
18                                                      ROGER YANG
                                                        Assistant United States Attorney
19                                                      Attorneys for Plaintiff

20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Dispositional     -2-         United States v. Perry, 2:12-cr-198-MCE-25
      Hearing
     Case 2:12-cr-00198-MCE Document 1446 Filed 09/17/20 Page 3 of 3


 1                                                      ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Mr. Perry’s
 4   dispositional hearing set for September 24, 2020 is continued to November 12, 2020, at 10:00
 5   a.m. before Honorable Morrison C. England Jr.
 6           IT IS SO ORDERED.
 7   Dated: September 16, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Dispositional    -3-       United States v. Perry, 2:12-cr-198-MCE-25
      Hearing
